                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 5/24/2021
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :
 SALIFOU CONDE,                                                 :           19-CR-808 (VEC)
 ABOUBAKAR BAKAYOKO,                                            :
 SYLVAIN GNAHORE,                                               :                ORDER
 ISSIAGA SYLLA, and                                             :
 FALIKOU KONE,                                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Messrs. Conde and Bakayoko are tentatively scheduled to commence jury

selection and trial on July 6, 2021 at 10:00 a.m.;

        WHEREAS a final pretrial conference is scheduled for June 24, 2021;

        IT IS HEREBY ORDERED THAT: Pursuant to the Undersigned’s individual rule

10(B)(i), no later than June 21, 2021, the Government must submit an exhibit list and copies of

all exhibits that it intends to use in its case-in-chief. The exhibit list must be a chart with four

columns labeled: “Exhibit Number,” “Document Description,” “Identified,” and “Admitted”

(with the last two columns left blank). The exhibit list must be submitted to the Court in both

PDF and Microsoft Word formats (by email or CD). The exhibits must be submitted to the Court

in both PDF format (by CD) and in two tabbed, three-ring binders. All exhibits must be pre-

marked.



SO ORDERED.
                                                                    ________________________
Date: May 24, 2021                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge
